The subject matter of the controversy is the term of a lease of a hotel at Miami Beach. The lease was made on March 9, 1943 and provided its term should be for the "duration of the present world war."
The question before the Court is when did the term of the lease end.
Courts should attempt to give words and phrases used in contracts the natural meaning or that meaning most commonly understood when considered in reference to subject matter and circumstances. The words "conclusion of the war" or "duration of present world war" or "conclusion of duration" do not have a definite legal meaning. Such meaning will depend on the subject matter to which the words relate and the purpose of their use. The intent of the quoted language may vary with the circumstances and such words will not essentially convey the same connotations under all circumstances.
Was it the intent that the term should end only after a treaty of peace or after a Presidential proclamation or after the effective subjugation?
It is our conclusion that the quoted term when used to fix the term of the lease of the hotel under date of March 9th, 1943, when considered in application to the subject matter and the circumstances — the term of a hotel lease at Miami Beach — may have meant and likely did mean "until hostilities had brought about surrender or effective subjugation." Such was the effect of the chancellor's finding. We find no error.
Affirmed.
THOMAS, C.J., ADAMS and CHAPMAN, JJ., concur.
TERRELL and BUFORD, JJ., dissent. *Page 549